ae a fuck

CONTRAT DE PARTAGE DE PRODUCTION
RELATIF AU PERMIS DE MER TRES PROFONDE NORD

ENTRE

LA REPUBLIQUE DU CONGO (ci-aprés désignée le «Congo»), représentée par Monsieu
Benoit KOUKEBENE, Ministre des Hydrocarbures et des Mines,

d'une par
=A
AGIP RECHERCHES CONGO, société anonyme ayant son siége social a Brazzaville
représentée par son Président, Monsieur Pietro CAVANNA,

(ci-apres désignée «le Contracteur»),

d’autre part

IL A PREALABLEMENT ETE EXPOSE QUE:

AGIP RECHERCHES CONGO exerce ses activités pétroliéres au Congo dans le cadre de |
Convention d’Etablissement signée avec la République du Congo le 11 Novembre 1968 tell
qu’amendée par ses Avenants n° 1 a 8 ainsi que par l'Accord du 16 Mars 1989 (ci-apreé
désignée la «Convention»).

AGIP RECHERCHES CONGO est titulaire du permis de recherche d’hydrocarbures dit Me
Trés Profonde Nord qui lui a été attribué par décret n° 97-136 en date du 16 Mai 1997

Par Avenant n° 6 @ la Convention d’Etablissement, les Parties ont arrété les modalité
particuliéres de la conduite des opérations sur le Permis et ont convenu, en conséquence, d

conclure le présent Contrat de Partage de Production, ci-aprés désigné le Contrat, dans |
cadre de cet Avenant.

IL A ENSUITE ETE CONVENU CE QUI SUIT:

ARTICLE 1 - DEFINITIONS
Aux fins du Contrat, les termes suivants auront la signification fixée au présent Article :

1.1 - «Année Civile» : période de douze (12) mois consécutifs commengant le premier janvie
de chaque année.

1.2 - «Baril» : unité égale a 42 gallons américains (un gallon US étant égal a 3,78541 litre:
\ mesurés a la température de soixante (60) degrés Fahrenheit.

41.3 - «Budget» : estimation prévisionnelle du cout d’un Programme de Travaux.

vy fo
4.4 - «Cession» : toute opération juridique aboutissant a transférer entre les Parties ou 4 toute
autre entité, autre qu’une Partie, tout ou partie des droits et obligations découlant du
Contrat

4.5 - «Comité de Gestion» : l'organe visé a l’Article 4 du Contrat.

1.6 - «Contracteur» : désigne collectivement AGIP RECHERCHES CONGO et toute autre
société qui deviendrait partie au Contrat

1.7 - «Cots Pétroliers» : toutes les dépenses et les provisions li¢es aux Travaux Pétroliers. Les
Coits Pétroliers comprennent les dépenses effectivement encourues par le Contracteur
ainsi que les provisions constituees du fait des Travaux Pétroliers, calculees
conformément aux dispositions de la Procédure Comptable. Les Codts Petroliers se
répartissent entre les dépenses de recherche, les dépenses de développement, les
dépenses d’exploitation, les provisions et dépenses pour abandons, le bonus et la
Provision pour Investissements Diversifiés définie a l'Article 10 ci-aprés. Les dépenses
effectuées pour la mise en valeur du bassin de la Cuvette congolaise et les sommes
allouées au projet d'aide au développement défini dans le Décret d’attribution du Permis
de Recherche Mer Trés Profonde Nord constituent egalement des Coits Petroliers

1.8 - «Date d’Entrée en Vigueur» : la date de prise d’effet du Contrat, telle que cette date est
deéfinie a l'Article 18 du Contrat

4.9 - «Dollar» : la monnaie ayant cours legal aux Etats-Unis d’Amérique

4.10 - «Gaz naturel» : les hydrocarbures gazeux comprenant principalement du méthane et de
l'éthane, qui, a 15°C et a la pression atmosphérique, sont a l'état gazeux, et qui sont
découverts et/ou produits sur la Zone de Permis apres |'extraction des liquides de gaz
naturel. Les gaz de pétrole liquéfiés (GPL) sont par exception considérés comme des
Hydrocarbures Liquides pour autant qu’ils sont expédiés au point de livraison sous forme
liquide.

4.11 - «Hydrocarbures» : les Hydrocarbures Liquides et le Gaz Naturel découverts et/ou
produits sur la Zone de Permis

1.12 - «Hydrocarbures Liquides» : les hydrocarbures découverts et/ou produits sur la Zone de
Permis, y compris les GPL, a l'exception du Gaz Naturel.

1.13 - «Parties» : désigne les Parties du Contrat.

1.14 - «Permis» : le Permis de Recherche Mer Trés Profonde Nord et tout Permis d’Exploitation
en découlant.

1.15 - «Permis d’Exploitation» : tout Permis d’Exploitation découlant du Permis de Recherche
Mer Tres Profonde Nord.

1.16 - «Permis de Recherche» : le Permis de Recherche d’Hydrocarbures dénommeé Mer Tres
Profonde Nord octroyé a AGIP RECHERCHES CONGO par Décret n° 97-136 en date du
16 Mai 1997.

1.17 - «Prix Fixé» : le prix de chaque Qualité d’'Hydrocarbures Liquides, tel que défini a I’Article
9 ci-apres.

+18 -«Prix de Revient» : Pour chaque qualité d'Hydrocarbures Liquides, le Prix de Revient
relatif a une période est égal a la masse des Coits Pétroliers divisée par la Production

tte de cette méme période.
ve 224
1.19 - «Procédure Comptable» : la procédure comptable qui, aprés signature, fait partie
intégrante du Contrat dont elle constitue l'Annexe 1.

1.20- «Production Nette» : la production totale d’Hydrocarbures Liquides (y compris les gaz de
pétrole liquéfies GPL) diminuée de toutes eaux et de tous sédiments produits, de toutes
quantités d’Hydrocarbures ré-injectées dans le gisement, utilisées Ou perdues au cours
des Travaux Pétroliers.

1.21 - «Production Nette de la Zone de Permis» : pour chaque entité composant le Contracteur,
signifie la Production Nette des champs situés sur les Permis multiplié par le pourcentage
d'intérét détenu par cette entité dans les Permis concernés.

1.22 - «Programme de Travaux» : un plan de Travaux Pétroliers devant étre effectué durant
une période déterminée, tel qu’approuve par le Comité de Gestion dans les conditions
stipulées au Contrat.

1.23 - «Qualité d’Hydrocarbures Liquides» : désigne une quelconque qualité d’Hydrocarbures
Liquides livrée FOB a un Prix Fixé conformément aux dispositions de I’Article 9, a l'un des
terminaux de chargement au Congo.

1.24 - «Société Affilige» :

1.24.1 Toute société dans laquelle plus de cinquante (50) pour cent des droits de vote dans les
assemblées générales ordinaires des actionnaires ou associés (ci-aprés désignées |es
«Assemblées») sont détenus directement ou indirectement par l'une des Parties;

1.24.2 Toute société qui détient, directement ou indirectement, plus de cinquante (50) pour cent
des droits de vote dans les Assembiées de I'une des Parties;

1.24.3 Toute société dont les droits de vote dans les Assemblées sont détenus pour plus de
cinquante (50) pour cent par une société qui détient elle-méme, directement ou
indirectement, plus de cinquante (50) pour cent des droits de vote dans les Assembiées
de l'une des Parties;

1.24.4 Toute société dans laquelle plus de cinquante (50) pour cent des droits de vote dans les
Assemblées sont détenus directement ou indirectement par une société ou par plusieurs
sociétés telles que décrites aux sous-paragraphes 1.23.1 a 1.23.3 ci-dessus.

1.25 «Travaux d’Abandon» : les Travaux Pétroliers nécessaires a la remise en état d’un site

d’exploitation dont l'abandon est programmeé par le Comité de Gestion dans les conditions
stipulées a l’Article 5.5 du Contrat.

1.26 «Travaux de Développement» : les Travaux Pétroliers liés aux Permis d’Exploitation
relatifs a l'étude, la préparation et la réalisation des opérations telles que : sismique,
forage, équipement de puits et essais de production, construction et pose des plates-
formes ainsi que toutes les autres opérations réalisé¢es en vue de la production, du

transport, du traitement, du stockage et de l’expédition des Hydrocarbures aux terminaux
de chargement.

1.27 «Travaux d'Exploitation» : les Travaux Pétroliers relatifs aux Permis d’Exploitation et liés a
"exploitation et a l'entretien des installations de production, de traitement, de stockage, de
transport et d’expédition des Hydrocarbures.
-wruua reuoners liés au Permis de Recherche et
wars 1@ Dut de découvrir et d’apprécier un ou plusieurs gisements d’Hydrocarbu
que les opérations de géologie, de géophysique, de forage, d’équipement de |
d'essais de production, ainsi que le bonus. Les études et travaux effectués pour
en valeur de la Cuvette congolaise tels que définis dans le Décret d'attribution du
de Recherche Mer Trés Profonde Nord constituent des Travaux de Recherche.

1.29 «Travaux Pétroliers» : toutes activités conduites pour permettre la mise en oeu
Contrat sur la Zone de Permis dans le cadre du Contrat, notamment les étude
préparations et réalisations des opérations, les activités juridiques, comptab
financiéres. Les Travaux Pétroliers se répartissent entre les Travaux de Rechercr
Travaux de Développement, les Travaux d’Exploitation et les Travaux d’Abandon

4.30 «Trimestre» : une période de trois (3) mois consécutifs commengant le premier jo
janvier, d’avril, de juillet et d'’octobre de toute Année Civile.

1.31 «Zone de Permis» : la zone couverte par le Permis de Recherche Mer Tres Profonde
ainsi que les Permis d’Exploitation en découlant.

ARTICLE 2 - OBJET DU CONTRAT

Le Contrat a pour objet de définir les modalités selon lesquelles le Contracteur réalisera
Travaux Pétroliers sur la Zone de Permis et selon lesquelles les Parties se partageron
production d’Hydrocarbures en découlant.

ARTICLE 3 - CHAMP D’APPLICATION DU CONTRAT, OPERATEUR

3.1 Le Contrat est un contrat de partage de production sur la Zone de Permis régi par
Convention d'Etablissement 11 Novembre 1968, ses Avenants 1 a 8 , l'Accord du 16 Me
1989 ainsi que les dispositions de la Loi 24-94 du 23 Aodt 1994 portant Code di
Hydrocarbures qui ne sont pas contraires a la Convention.

3.2 Les Travaux Peétroliers seront réalisés au nom et pour le compte du Contracteur par ur
des entités composant celui-ci et deénommée |'«Opérateur». L’Opérateur est désigné par |
Contracteur dans le cadre du Contrat d’Association. AGIP RECHERCHES CONGO es
!'Opérateur désigné par le Contracteur pour les Permis.

3 Pour le compte du Contracteur, l'Opérateur aura notamment pour tache de :

(a) Préparer et soumettre au Comité de Gestion les projets de Programmes de Travaux
annuels, les Budgets correspondants et leurs modifications éventuelles;

(b) Diriger, dans les limites des Programmes de Travaux et Budgets approuvés, |’exécution
des Travaux Pétroliers;

(c) Préparer, en cas de découverte déclarée commercialement exploitable, les
Programmes de Travaux de Développement et d’Exploitation relatifs aux gisements
découverts;

(d) Sous réserve de l’'application des dispositions de |’Article 3.6 ci-aprés, négocier et
\_- conclure avec tous les tiers les contrats relatifs a l'exécution des Travaux Pétroliers;

HK
3.4

3.5

(e) Tenir la comptabiliteé des Travaux Pétroliers, préparer et soumettre annuellement au
Congo les comptes, conformément aux dispositions de la Procédure Comptable;

(f) Conduire les Travaux Pétroliers de la maniére la plus appropriée et, d'une facon
générale, mettre en oeuvre tous moyens appropriés en respectant les régles de l'art en
usage dans l'industrie pétroliére internationale, en vue de :

(i) l'exécution des Programmes de Travaux dans les meilleures conditions techniques et
économiques et

(ii) l'optimisation de la production dans le respect d'une bonne conservation des
gisements exploités.

Dans |’exécution des Travaux Pétroliers I'Opérateur devra, pour le compte du Contracteur :

(a) Conduire avec diligence toutes les opérations conformément aux pratiques
généralement suivies dans l'industrie pétroliére, se conformer aux régles de l'art en
matiére de champs pétroliers et de génie civil et accomplir ces opérations d'une
maniére efficace et ,économique. Toutes les opérations seront exécutées
conformément aux termes du Contrat.

(b) Fournir le personnel nécessaire aux Travaux Pétroliers en tenant compte des
dispositions de |’Article 15 ci-aprés.

(c) Permettre a un nombre raisonnable de représentants du Congo d’avoir un accés
périodique, aux frais du Contracteur, aux lieux ol se déroulent les Travaux Pétroliers,
avec le droit d’observer tout ou partie des opérations qui y sont conduites. Le Congo
pourra, par l'intermédiaire de ses représentants ou employés diment autorisés,
examiner tout ou partie des données et interprétations de I'Opérateur se rapportant
aux Travaux Pétroliers, y compris, sans que cette énumération soit limitative, carottes,
échantillons de toute nature, analyses, données magnétiques, diagrammes, cartes,
tables et levées.

L'Opérateur conservera une copie de toutes ces données au Congo, sauf en ce qui
concerne les documents exigeant des conditions particuliéres de rangement ou de
conservation, qui seront conservés dans un lieu choisi par les Parties, sous la
responsabilité de I'Opérateur, et auquel le Congo aura tous droits d’accés. L’Opérateur
en fournira une copie au Congo.

(d) Mettre en place et maintenir en vigueur toutes les couvertures d’assurances de types
et montants conformes aux usages dans l'industrie pétroliére et a la reglementation en
vigueur au Congo.

(e) Payer ponctuellement tous les frais et dépenses encourus au titre des Travaux
Pétroliers

Le Contracteur devra exécuter chaque Programme de Travaux dans les limites du Budget
correspondant et ne pourra entreprendre aucune opération qui ne serait pas comprise
dans un Programme de Travaux approuve ni engager des dépenses qui excéderaient les
montants inscrits au Budget, sous réserve de ce qui Suit :

(a) Si cela s'avére nécessaire pour |'exécution d’un Programme de Travaux approuvé, le
Contracteur est autorisé a faire des dépenses excédant le Budget adopté, dans la
limite de dix (10) pour cent d’un poste quelconque du Budget. L’Opérateur devra
rendre compte de cet excédent de dépenses au Comité de Gestion suivant.
(b) Au cours de chaque Année Civile, le Contracteur est aussi autorisé a effectuer, dans le
cadre des Travaux Pétroliers, des dépenses imprévues non incluses dans un
Programme de Travaux (mais qui y sont liées) et non inscrites dans un Budget, dans la
limite cependant d’un total de un million cing cent mille (1.500.000) dollars US ou leur
contre-valeur dans une autre monnaie. Toutefois, ces dépenses ne doivent pas étre
faites pour atteindre des objectifs jusqu’alors refusés par le Comité de Gestion et
!'Opérateur devra présenter dans les plus brefs délais un rapport relatif a ces
dépenses au Comité de Gestion. Lorsque ces dépenses auront été approuvées par le
Comité de Gestion, le montant autorisé sera a nouveau porté a un million cing cent
mille (1.500.000) dollars US ou leur contre-valeur dans toute monnaie, le Contracteur
ayant en permanence le pouvoir de dépenser ce montant aux conditions fixées ci-
dessus.

(c) En cas d’'urgence dans le cadre des Travaux Pétroliers, 'Opérateur pourra engager les
dépenses immédiates qu'il jugera nécessaires pour la protection des vies, des biens et
de l'environnement, et l'Opérateur devra faire part dans les plus brefs délais au Comité
de Gestion des circonstances de ce cas d’urgence et de ces dépenses.

3.6 Sauf décision contraire du Comité de Gestion, le Contracteur devra faire des appels
d'offres pour les matériels et services dont le cout est estimé supérieur a cing cent mille
(500.000) dollars U.S. par appel d’offres pour les Travaux de Recherche et un million
deux cent mille (1.200.000) dollars U.S. pour les Travaux de Développement et
d’Exploitation. Les entités composant le Contracteur pourront soumissionner dans le
cadre de ces appels d’offres. La procédure ci-dessus ne s’appliquera pas pour les études
géologiques et géophysiques, le traitement et I'interprétation des données sismiques, les
simulations et études de gisements, l'analyse des puits, corrélation et interpretation,
analyse des roches-meéres, l’analyse de logiciels et les travaux nécessitant l'accés a des
informations confidentielles lorsque le Contracteur aura la possibilite de fournir les
prestations a partir de ses moyens ou de ceux de ses Sociétés Affili¢es.

3.7 Le Contracteur exercera ses fonctions en industriel diligent. Sa responsabilité ne saurait
étre recherchée que pour les pertes et les dommages résultant d’une faute lourde de sa
part, telle qu’appréciée au regard des pratiques et usages internationaux de |'industrie
pétroliére et dans le respect de la réglementation congolaise applicable.

ARTICLE 4 - COMITE DE GESTION

4.1 Aussitét que possible apres la Date d’Entrée en Vigueur du Contrat, il sera constitué, pour
la Zone de Permis, un Comité de Gestion composé d’un représentant du Contracteur et
d'un représentant du Congo. Chaque Partie nommera un représentant et un suppleant. Le
suppléant nommé par une Partie agira seulement au cas ou le représentant désigné par
cette Partie ne serait pas disponible. Chaque Partie aura le droit de remplacer a tout
moment son représentant ou son suppléant en avisant l'autre Partie de ce remplacement

4.2 Le Comité de Gestion a a examiner toutes questions inscrites 4 son ordre du jour relative
a son orientation, a la programmation et au contrdle de la réalisation des Travaux
Pétroliers. ll examine notamment les Programmes de Travaux et les Budgets qui font
l'objet d'une approbation et il contrdle l'exécution desdits Programmes de Travaux et
Budgets

Pour l'exécution de ces Programmes de Travaux et Budgets approuvés, |’Opérateur, pour
le compte du Contracteur, prend toutes les décisions nécessaires pour la réalisation des
Travaux Pétroliers conformément aux termes du Contrat.

a 6/21

4.3 Les décisions du Comité de Gestion sont prises en application des régles suivantes :

(a) Pour les Travaux de Recherches, !'Opérateur présente, pour le compte du
Contracteur, au Comité de Gestion, les orientations et les Programmes de Travaux
quill entend réaliser. Le Comité de Gestion formule éventuellement les
recommandations qu'il juge nécessaires et en considération desquelles le
Contracteur prend les décisions utiles

(b) Pour les Travaux de Développement y compris les travaux de développements
complémentaires, les Travaux d’Exploitation et les Travaux d’'Abandon, ainsi que
pour les décisions relatives a l'arrét des Travaux d’Exploitation sur l'un ou l'autre
des champs de la Zone de Permis, l'Opérateur présente, pour le compte du
Contracteur, au Comité de Gestion, les orientations, les Programmes de Travaux et
les Budgets qu'il propose pour approbation. Les décisions du Comité de Gestion sur
ces propositions sont prises a l'unanimitée.

Au cas ot une question ne peut pas recueillir 'unanimité 4 une réunion du Comité
de Gestion, l'examen de la question est reporté a une deuxiéme réunion du Comité
de Gestion qui se tient, sur convocation de l'Opérateur, dix (10) jours au moins
apres la date de la premiére réunion. Pendant ce délai, les Parties se concertent et
!'Opérateur fournit toutes informations qui lui sont demandées par le Congo. |! est
entendu que si au cours de cette deuxiéme réunion les Parties ne parviennent pas
a un accord sur la décision a prendre, la décision appartiendra au Contracteur tant
que les entités composant le Contracteur n’auront pas récupéré l'intégralité des
Coits Pétroliers liés a la phase antérieure de recherche et de développemernt, il en
ira de méme pour les décisions relatives a |'arrét des Travaux d'Exploitation.

(c) Pour la détermination des provisions liées aux Travaux d’Abandon, les décisions du
Comité de Gestion sont prises a l’unanimitée.

Les décisions du Comité de Gestion ne doivent pas étre susceptibles de porter
atteinte aux droits et obligations résultant, pour le Contracteur, du Contrat, de la
Convention et de ses Avenants 1 a 8 et des Permis.

4.4 Le Comité de Gestion se réunit chaque fois que I'Opérateur le demande, sur convocation
adressée quinze (15) jours a l'avance. La convocation contient l’ordre du jour proposé, la
date, l'heure et le lieu de la réunion. L’Opérateur fait parvenir au Congo les éléments
d'information nécessaires a la prise des décisions figurant a l’ordre du jour huit jours
avant la reunion. Le Congo peut a tout moment demander que I’Opérateur convoque une
réunion pour délibérer sur des questions déterminées qui font alors partie de l’ordre du
jour da ladite réunion.

Le Comité de Gestion doit se réunir au moins deux fois au cours de chaque Année Civile
pour discuter et approuver le Programme de Travaux et le Budget et pour entendre le
rapport de |'Opérateur sur l'exécution du Budget afférent 4 I'Année Civile précédenta. Le
Comité de Gestion ne peut statuer sur une question qui ne figure pas a l’ordre du jour de
la reunion, sauf décision contraire unanime des représentants des Parties.

4.5 Les séances du Comité de Gestion sont présidées par le représentant du Congo.
L’Opérateur en assure le secrétariat.

“46

47

L’Opérateur prépare un procés-verbal écrit de chaque séance et en envoie copie au
Congo dans les quinze (15) jours de la date de la réunion, pour approbation ou
remarques dans les trente (30) jours a compter de la date de réception. En outre,
!'Opérateur établit et soumet a la signature du représentant du Congo et du Contracteur,
avant la fin de chaque séance du Comité de Gestion, une liste des questions ayant fait
l'objet d'un vote et un resumé des positions adoptées a l'occasion de chaque vote.

Toute question peut étre soumise a la décision du Comité de Gestion sans que soit tenue
une séance formelle, a la condition que cette question soit transmise par écrit par
!'Opérateur au Congo. Dans le cas d'une telle soumission, le Congo doit, dans les dix (10)
jours suivant réception, communiquer son vote par écrit a 'Opérateur, sauf si la question
soumise au vote requiert une décision dans un délai plus bref en raison de l'urgence,
auquel cas le Congo doit soumettre son vote dans le délai stipulé par I'Opérateur, ce délai
ne pouvant toutefois étre inférieur a quarante-huit (48) heures. En l'absence de réponse du
Congo dans le délai imparti, la proposition de I'Opérateur est considérée comme adopteée.
Toute question qui recoit le vote affirmatif dans les conditions prévues au paragraphe 4.3
ci-dessus est réputée adoptée comme si une réunion avait été tenue.

ARTICLE 5 - PROGRAMMES DE TRAVAUX ET BUDGETS

Ss

5.2

on
ron)

Pour le compte du Contracteur, l'Opérateur soumettra au Congo le premier Programme de
Travaux qu'il se propose de réaliser au cours de |I'Année Civile en cours et de l'Année
Civile suivante, ainsi que les projets de Budgets correspondants. Par la suite, au plus tard
le quinze (15) Novembre de chaque Année Civile, |'Opérateur soumettra au Congo le
Programme de Travaux qu’il se propose de réaliser au cours de |’Année Civile suivante
ainsi que le projet de Budget correspondant. Chaque Programme de Travaux comprendra
au minimum les travaux dont l'exécution est exigée, le cas échéant, aux termes du
programme minimum pour l’'Année Civile considérée. Au moment de la soumission du
Programme de Travaux et du Budget de chaque Année Civile |'Opérateur présente sous
forme moins détailleée un Programme de Travaux et un Budget prévisionnels pour les deux
Années Civiles suivantes.

Au plus tard le quinze (15) Décembre de chaque Année Civile, le Comité de Gestion
adopte le Programme de Travaux et le Budget relatifs a l'Année Civile suivante. Au
moment ou il adopte un Programme de Travaux et un Budget, le Comité de Gestion
examine, a titre préliminaire et sans l'adopter, le Programme de Travaux et le Budget pour
les deux Années Civiles suivantes. Aussit6t que possible aprés l'adoption d'un Programme
de Travaux et d’un Budget, I'Opérateur en adresse une copie au Congo.

Chaque Budget contient une estimation détaillée, par Trimestre, du codt des Travaux
Pétroliers prévus dans le Programme de Travaux correspondant a chaque Trimestre en
question, Chaque Programme de Travaux et chaque Budget est susceptible d’étre révisé
et modifié par le Comité de Gestion a tout moment dans l'année.

Dans les quatre-vingt dix (90) jours suivant la fin d’une Année Civile (ou en cas de fin du
Contrat dans les trois (3) mois de cette expiration), !'Opérateur doit, pour le compte du
Contracteur, rendre compte au Congo de la facon dont a été exécuté le Budget afférent a
Année Civile écoulée.

5.5

Lorsque I’'Opérateur estimera qu’au total 50% des réserves prouvées d’un Permis
d’Exploitation objet du Contrat devraient avoir été produites au cours de I'Année Civile qui
suivra, il soumettra au Congo, pour le compte du Contracteur, au plus tard le 15 Novembre
de l'Année Civile en cours, le Programme de Travaux d’Abandon qu'il se propose de
réaliser sur ce Permis d’Exploitation avec un plan de remise en état du site, un calendrier
des travaux prévus et une estimation détaillée de l'ensemble des colts liés a ces Travaux
d'Abandon.

Pour permettre la recupération de ces Coiits Pétroliers conformément aux dispositions de
l'Article 7 ci-aprés par les entités composant le Contracteur sous la forme de provisions
pour la remise en état des sites, pour chacun des Permis d’Exploitation visé a l'alinéa
précédent, l'Opérateur déterminera, au plus tard le quinze (15) Novembre de |’Année Civile
en cours, le montant exprimé en Dollars par Baril de la provision a constituer. Ce montant
sera égal au montant total estimé des Travaux d’Abandon divisé par le montant des
reserves prouvées restant a produire selon ses estimations sur le Permis d’Exploitation
consideéré.

Au plus tard le quinze (15) Décembre de la méme Année Civile, le Comité de Gestion
adoptera, pour chaque Permis d’Exploitation considéré, le Programme de Travaux
d’'Abandon, et le Budget global correspondant, pour la période allant jusqu’a la fin de la
réalisation des Travaux d’Abandon. A la méme date, le Comité de Gestion approuvera
egalement le montant de la provision que le Contracteur sera tenu de constituer pour
chaque Baril d’'Hydrocarbures Liquides restant a produire. Chaque entite membre du
Contracteur imputera en conséquence sur les Cotits Pétroliers de chacune des Années
Civiles suivantes une somme égale au montant de la provision a constituer par Baril
restant a produire multipli¢e par la part de la production d’Hydrocarbures Liquides lui
revenant au titre de I'Année Civile considérée sur le Permis d’Exploitation en question

Si besoin est au plus tard le quinze (15) Novembre de chaque Année Civile, |'Opérateur
présentera au Congo les modifications qu'il convient d’apporter a l'estimation des réserves
restant a exploiter et au colt des Travaux d’Abandon, |’Opérateur déterminera le cas
échéant, compte tenu des provisions déja effectuées a ce titre, le nouveau montant en
Dollars des provisions a constituer pour l'ensemble des Années Civiles a venir jusqu'a
l'arrét de la production sur chaque Baril d’'Hydrocarbures liquides qui sera produit. Le
Comité de Gestion approuvera ce nouveau montant le quinze (15) Décembre de la ma
année au plus tard.

3.8 ur se ranportal

| critur ptables du C t aux Travaux P: ars
soumis a vérification et a inspection périodique de la part du Congo ou de
representants

un ax 2 donné, ou bien par d
cabinet indépendant international reconn signé par lui
Contracteur. l.’agrément du Contracteur n’est pas refusé sans motif valable

Pour une Année Civile, le Congo dispose d'un délai de quinze (15) mois 4 cornpter da ja
date de dépdt des comptes définitifs auprés du Comité de Gestion pour effectuer en une
seule fois ces examens et vérifications.

A l'occasion de ces verifications, le Congo,s’efforce de procéder aux vérifications, de facon
a géner le moins possible le Contracteur.

Les frais afférents a cette vérification sont pris en charge par le Contracteur dans la limite
d'un montant moyen annuel de trente mille (30.000) Dollars évalué sur une période de
deux ans et font partie des Coits Pétroliers. Ce montant valable pour la vérification des
comptes de l'exercice 1996 est actualisé chaque année par application de l'indice défini a
Article 8.2 du Contrat.

Lorsque la verification n'est pas réalisée par le personnel de |'Administration congolaise, le
cabinet indépendant agréé par le Congo et I'Opérateur exerce sa mission dans le respect
des termes de référence établis par le Congo pour I'examen de l'application des régles
définies dans la Procédure Comptable pour la détermination des Cotts Pétroliers et de leur
recuperation. Lesdits termes de référence sont communiqués au Contracteur avant
(intervention dudit cabinet. Le rapport final de cette vérification est communiqué dans les
meilleurs délais au Contracteur.

Les comptes des Sociétés Affiliges de 'Opérateur, qui sont notamment chargées de fournir
leur assistance au Contracteur ne sont pas soumis a la verification susvisée. Sur
demande, |'Opérateur fournit un certificat du cabinet international chargé de certifier les
comptes desdites Sociétés Affiliées. Ce cabinet doit certifier que ies charges d’assistance
imputes aux Colts Pétroliers ont été calculees de maniére equitable et non discriminatoire.
Cette disposition ne s'applique pas aux Sociétés Affiliées de droit congolais qui pourraient

&tre créées pour les besoins de l'exécution du Contrat.

Pour toutes contradictions. erreurs ou anomalies relevées iors des inspections et
verifications, le Congo peut présenter ses objections au Contracteur par écrit et de maniere

raisonnablement détaillée, dans les quatre-vingt dix (90) jours suivant la fin de ces
examens et verifications,

Les dépenses imputées aux Colts Pétroliers et les caiculs relatifs au partage de la
Production Nette dans ladite Année Civile sont considérés comme définitivement
approuves lorsque le Congo n’a pas oppose d'objection dans les délais visés ci-dessus

Toute objection, contestation ou réclamation raisonnablement soulevée par le Congo fait
l'objet d'une concertation avec |'Opérateur. L’'Opérateur rectifie les comptes dans les plus
brefs délais en fonction des accords qui sont intervenus a cette occasion avec le
verificateur mandaté par le Congo. Les differends qui peuvent subsister avec le
Contracteur sont portés a la connaissance du Comité de Gestion avant d’étre
aventuellement soumis a !'arbitrage conformement aux dispositions de |'Article 20.2 du
Contrat.

oy
y

Les registres et livres de comptes retracant les Travaux Pétroliers sont tenus par
|'Opérateur en langue francaise et libellés en Dollars des Etats-Unis d’'Amérique (USS). Les
registres sont utilisés pour déterminer la quote-part des Cotts Pétroliers et de la production
revenant a chacune des entités composant le Contracteur aux fins du calcul par celles-ci
des quantites d'Hydrocarbures leur revenant au titre des Articles 7 et 8 du Contrat.

\l est de I'intention des Parties, qu’a l'occasion de la conversion de devises et de toutes
autres opérations de changes relatives aux Travaux Pétroliers, le Contracteur ne réalise ni
gain, ni perte qui ne soit porte aux comptes des Couts Pétroliers.

\ / es modalités relatives a ces opérations sont précisées dans la Procédure Comptable.

i

10/21
ARTICLE 6 - DECOUVERTE D’HYDROCARBURES

6.1 Dés qu'une découverte est mise en évidence, pour le compte du Contracteur, |'Opérateur
en informe le Congo. Dans les meilleurs délais et au plus tard dans les trente(30) jours qui
suivent la fin du sondage de découverte, le Contracteur présente au Comité de Gestion un
premier rapport de découverte sur le ou les niveaux rencontrés qui peuvent étre
considérés comme producteurs, l'importance des indices donnés par le gisement et une
estimation des travaux a entreprendre dans les trois (3) mois suivants.

6.2 Au plus tard dans les six (6) mois qui suivent la découverte, aprés mise a jour du rapport
de découverte, le Contracteur soumet au Comité de Gestion :
- un rapport deétaillé sur la découverte;
- un Programme de Travaux et le Budget prévisionnels nécessaires a la délinéation du

gisement comprenant notamment les travaux complémentaires a effectuer et le nombre
de puits de délineation a forer.

un planning de réalisation des travaux de délinéation.

Apres examen et modifications éventuelles des propositions du Contracteur par le Comite
de Gestion. les régies de décision définies a |'Article 4.3 a) ci-dessus s’appliquent

A lissue des travaux de délinéation, le Contracteur soumet un rapport au Comite de
Gestion sur !es oossibilites de mise en production du champ ainsi délimité

o
w

Apres examen de ce rapport par le Comité de Gestion, si le Contracteur établit le caractére
commercial du gisement en fonction de ses critéres d’évaluation, il sollicite l'octroi d'un
Permis d'Exploitation auprés de I'Administration congolaise compétente.

ARTICLE 7 - REMBOURSEMENT DES COUTS PETROLIERS

1 Le Contracteur assurera le financement de I'integraliteé des Cotts Pétroliers

i)

La récupération des Couts Petroliers afferents a la Zone ce Permis s'effectuera de la
manieére suivante :

2.1 Al'effet du remboursement des Coits Pétroliers autres que la PID, dés le démarrage de
la production d’Hydrocarbures sur l'un quelconque des Permis, chaque entité
composant le Contracteur aura le droit de récupérer sa part des Codts Petroliers ici
considérés calculée en fonction du pourcentage d’intérét qu'elle détient dans les Permis
en prélevant gratuitement chaque Année Civile une _part—de--la ~ production

Fa d'Hydrocarbures Liquides dont la valeur sera au plus égale_ a 70% de la valeur de la

Production Nette de la Zone de Permis et qui sera ci-aprés désignée «Cost-Oil». La

valeur maximale du Cost Oil sera ci-aprées denommée le «Cost Stop»

t

Pour le calcul du Cost Stop, la valeur de chaque qualité d’Hydrocarbures Liquides
orovenant des Permis sera déterminée conformément aux dispositions de |’Article 9 ci-
apres et, le cas échéant, de l’Article 7.2.4 ci-dessous. Le Contracteur effectuera les

. dépenses liées aux travaux de remise en état des sites a I'issue de l'exploitation dans la
limite du montant des provisions pour abandon qui auront été progressivement
constituées et prises en compte dans la masse des Coits Pétroliers effectivement
récupérés, conformément aux dispositions du Contrat. Toutes les dépenses li¢es aux
travaux de remise en état des sites constitueront des Cotits Pétroliers qui s'imputeront
sur les provisions constituées, lesdites provisions constituées étant reprises pour ces
montants identiques venant en déduction des Colts Pétroliers correspondants

“I

2.2. Si, au cours d'une quelconque Année Civile, les Cotits Pétroliers afférents aux Travaux
de Recherche, de Développement et d’Exploitation non encore récupérés par une entité
composant le Contracteur dépassent le Cost Stop des Permis, le surplus ne pouvant
étre récupéré dans |’'Année Civile considérée sera reporté sur les Années Civiles
suivantes jusqu'a récupération totale ou jusqu’a expiration du Contrat.

7.2.3. A l'effet du remboursement des Colts Pétroliers constitués par la PID, chaque entité
composant le Contracteur a le droit de récupérer sa part des Coits Pétroliers ici
considérés en prélevant chaque Année Civile une part de la Production Nette de la
Zone de Permis dont la valeur est égale a sa part de la PID et ce jusqu’a récupération
de la totalité de l'ensemble de ces Colts Peétroliers, si néecessaire au cours des Années
Civiles suivantes.

nN
ms

Sur la Zone de Permis, afin de tenir compte des situations particuliéres qui résulteraient
de prix exceptionnellement bas des Hydrocarbures Liquides, et pour autant que le Prix

de Revient soit supérieur ou égal au Prix Fixé, les Parties conviennent des dispositions
suivantes:

- si le Prix Fixé d'une ou de plusieurs Qualités d’Hydrocarbures Liquides est compris
entre 10 Dollars et 14 Dollars par baril, la part maximale de la Production Nette de la
ou des Qualités d’Hydrocarbures Liquides concernées affectée au remboursement
des Cotts Pétroliers, a l'exclusion de la PID de chaque entité composant le
Contracteur passera de 70% pour un Prix Fixé égal a 14 Dollars par baril A 85% pour
un Prix Fixé égal a 10 Dollars par baril. Dans cet intervalle de Prix Fixés, la part
maximale de la Production Nette de la ou des Qualités d'Hydrocarbures Liquides
concernées affectée au remboursement des Coltlts Pétroliers de chaque entité
composant le Contracteur variera linéairement entre 70% et 85%, en fonction du Prix;

si le Prix Fixe d'une ou plusieurs Qualités d'Hydrocarbures Liquides est inférieur a 10
Dollars par baril, les Codts Pétroliers a l'exclusion de la PID seront remboursés a
chaque entiteé composant le Contracteur par affectation d'une quantité
d’Hydrocarbures Liquides dont la valeur au Prix Fixé de chaque Qualité
d'Hydrocarbures Liquides visée par le présent alinéa sera au plus égale au produit
des 85/100€me du Prix Fixé de la Qualité d’Hydrocarbures Liquides concernée par la
Production Nette de cette méme Qualité d’Hydrocarbures Liquides exprimée en barils;

Les dispositions des trois alinéas ci-dessus n’affectent pas la récupération des Coits
le Petroliers constitués par la PID.

vy \ fe

12/21
7.2.5 Si le Prix Fixé d'une ou plusieurs Qualités d’Hydrocarbures Liquides est supérieur a 22
Dollars par baril, valeur actualisée comme indiqué a 'Article 8.2 ci-aprés, les Cotts
Pétroliers, a l'exclusion de la PID, seront remboursés a chaque entité composant le
Contracteur par affectation d'une quantité d’'Hydrocarbures Liquides visée au présent
alinéa, au produit de la Production Nette de la Qualité d’Hydrocarbures Liquides
concernée exprimée en barils multiplige par 70% multiplié par 22 Dollars (valeur
actualisée selon les dispositions du 8.2)

Les dispositions de l'alinéa ci-dessus n’affectent pas la récupération des Cotts
Pétroliers constitués parla PID.

7.2.6 Le remboursement des Codts Pétroliers pour chaque Année Civile au titre des Permis
d'Exploitation s'effectuera selon l’ordre de priorité suivant :

- les couts des Travaux d’Exploitation, y compris le bonus et les sommes allouées a un
projet d'aide au développement telles que définies dans le Décret d’attribution du
Permis de Recherche Mer Trés Profonde Nord et restant a récupérer;

- les cotts des Travaux de Développement, y compris les codts des Travaux
d'Abandon, et notamment les provisions constitue€es en application de |’Article 5.5;

- les colts des Travaux de Recherche:

ARTICLE 8 - PARTAGE DE LA PRODUCTION

31 Pour chaque entite composant le Contracteur

3.1.1 On appelle «Profit Oil» la quantité d'Hydrocarbures Liquides égale a la Production Nette
de la Zone de Permis diminuée :

- de la part de redevance miniére proportionnelle supportée au titre de la Production
Nette de la Zone de Permis, déterminée conformément a |'Article 11 ci-aprés, et

- de la quantité d’Hydrocarbures Liquides correspondant au remboursement effectif des
Couts Petroliers effectué dans les conditions visées a l'Article 7 ci-dessus

- dans le cas de l'application de |'Article 8.2 ci-aprés, de la part d’'Hydrocarbures Liquides
equivalent en valeur a la différence entre le chiffre d'affaires généré par la vente de la
Production Nette d'une ou de plusieurs Qualités d'Hydrocarbures Liquides au(x) Prix
Fixé(s) et le chiffre d'affaires correspondant calculé au prix de 22 Dollars par baril.

8.1.2 Le Profit Oil de la Zone de Permis, déterminé en application de |’Article 8.1.1 ci-dessus,

sera partagé, a hauteur de 30% pour le Congo et de 70% pour l'entité composant ie
Contracteur.

8.1.3 Pour la repartition du Profit Oil de la Zone de Permis entre le Congo et chaque entité
composant le Contracteur prévue a l'alinéa ci-dessus, les parts de chaque Qualité
d'Hydrocarbures Liquides a recevoir par le Congo et par chaque entité composant le
Contracteur seront proportionnelles au rapport entre la Production Nette de chacune de
ces Qualités d'Hydrocarbures Liquides affectees au Profit Oil et la somme des
Productions Nettes des Hydrocarbures Liquides affectées au Profit Oil de la Zone de

Permis.
i 13/21
| vu mu quis ue Perms, Si le Prix Fixé d’une ou plusieurs Qualités d’'Hydrocarbures Liquic
est supérieur a 22 Dollars par baril, la part d’Hydrocarbures Liquides équivalant en vale.
la différence entre le chiffre d'affaires généré par la vente de la Production Nette de ce
ou de ces Qualités d’Hydrocarbures Liquides au(x) Prix Fixé(s) et le chiffre d’affail
correspondant caiculé au prix de 22 Dollars par baril sera partagée aprés déduction de
redevance a raison de 66% pour le Congo et de 34% pour le Contracteur; dans ce cas
part d'Hydrocarbures Liquides équivalent au chiffre d'affaires pouvant résuiter d'une ver

de la méme Production Nette a un prix de 22 Dollars par baril restera partagée comr
stipulé aux Articles 7 et 8.1.2.

Le seuil de 22 Dollars par baril mentionné ci-dessus est déterminé au ‘er janvier 1996
sera actualisé timestrellement par application de l'indice d’inflation du Produit Intérieur Bi
des Etats-Unis d’Amérique, tel que publié par l'OCDE dans sa Revue Mensuelle a la pa:
«National Accounts», sous les références : «National Income and Product - Etats-Unis

implicit Price Level». La valeur de l'indice était de 100 en 1990 et de 112,1 au quatrien
trimestre 1994 (publication du mois de mars 1995)

“ICLE 9 - VALORISATION DES HYDROCARBURES LIQUIDES

Aux fins de la réecupération des Colts Pétroliers du partage du Profit Oil ou de la perceptic
en especes de la redevance miniére proportionnelle, le prix des Hydrocarbures Liquide
sera le Pnx Fixé. Le Prix Fixé reflétera la valeur des Hydrocarbures Liquides de chaqu
qualité FOB terminal de chargement au Congo, sur le marché international détermineée e
Dollars par Baril. Le Prix Fixé sera determine paritairement par les entiteés composant |
Contracteur et le Congo pour chaque mois. A cet effet, les entités constituant |
Dontracteur communiqueront au Congo les informations nécessaires conformément

‘Anicle 5 de I'Avenant n° 3 ala Convention et aux dispositions prévues dans la Procedurt
Domptable.

Jans le mois suivant la fin de chaque Trimestre, le Congo et les entites composant le
Dontracteur se rencontreront afin de déterminer d'un commun accord, pour chaque qualité
'Hydrocarbures Liquides produite, le Prix Fixe pour chaque mois du Trimestre écoule. A
ette occasion, chaque entité composant le Contracteur soumettra au Congo les
formations visées a |'Article 9.1 ci-dessus et tout element pertinent se rapportant a le
ituation et a l'évolution des prix des Hydrocarbures Liquides sur les marchés
iternationaux. Si, au cours de cette reunion un accord unanime ne peut &tre obtenu, les
arties se rencontreront de nouveau en apportant toute information complémentaire utile
ilative a l'évolution des prix des Hydrocarbures Liquides de qualités similaires, afin

obtenir une décision unanime avant la fin du deuxiéme mois suivant la fin du Trimestre
onsidére.

dur les besoins de la gestion du Contrat, le Contracteur déterminera en tant que de
2soin un prix mensuel provisoire, pour chaque qualité d'Hydrocarbures Liquides qu'il

pliquera jusqu’a la détermination définitive pour le mois considéré du Prix Fixe. Ce pnx
ovisoire sera porté a la connaissance du Congo

1 cas de deésaccord persistant des Parties sur la determination du Pnx Fixe, l'une ou

utre Partie pourra soumettre le différend a l'arbitrage dans les conditions prévues a
tticle 20.2 ci-apreés.

| cas d’exploitation d'un gisement de Gaz naturel, le Congo et le Contracteur se

wpres pour fixer le prix du Gaz Naturel conformément aux dispositions de [Article 14
apres.

TC rae
ARTICLE 10 - PROVISION POUR INVESTISSEMENTS DIVERSIFIES

La provision pour Investissements Diversifiés, ou «PID», a pour objet de permettre d’affecter
des fonds a des investissements ou a des engagements financiers destinés au développement
de |'économie congolaise; ces fonds seront affectés notamment a la promotion des petites et
moyennes entreprises et des petites et moyennes industries et a une aide au financement des
projets de promoteurs nationaux.

Le montant de la PID est fixé pour chaque Année Civile a 1% de la valeur au(x) Prix Fixe(s) de
!a Production Nette de la Zone de Permis.

Les montants correspondants sont versés par chaque entité composant le Contracteur sur les
comptes indiqués par le Congo, conformément aux dispositions de la Procédure Comptable.

Les montants affectés a la PID constituent des Colts Pétroliers

ARTICLE 11 - REGIME FISCAL

44.1 La redevance miniére proportionnelle due au Congo sera calculée au taux de 15%
s appliquant a la Production Nette des Permis

Le Congo aura le droit de recevoir la redevance miniére proportionnelle en especes en
notifiant au Contracteur son choix au moins quatre-vingt-dix (90) jours a l'avance. Si une
telle notification n’est pas faite par le Congo, la redevance sera alors prélevee par ie
Congo en nature au point d’eniévement.

Les quantités d'Hydrocarbures Liquides consommeées par le Contracteur au cours des
Travaux Pétroliers seront assujetties au paiement en espéces de la redevance miniere
proportionnelle au taux de 15%. Les dépenses correspondantes constitueront des Couts
Pétroliers

11.2. La part d'Hydrocarbures Liquides revenant au Contracteur a l'issue des affectations et
des partages définis aux Articles 7 et 8 ci-dessus est nette de tout impot, droit ou taxe de
quelque nature que ce soit. A l'exception des dispositions relatives a !'impdt sur les
sociétés et ala redevance miniére proportionnelle, le regime fiscal et douanier défini par
la Convention d'Etablissement, ses Avenants 1 a 8 et 'Accord du 16 Mars 1989 restent
applicables au régime de partage de production.

La part d’'Hydrocarbures Liquides revenant au Congo a l'issue des affectations et des
partages définis aux Articles 7 et 8 ci-dessus comprend I'impét sur les sociétés calculé au
taux de 30% sur les revenus de chaque entité composant le Contracteur provenant des
activités réalisées en application du Contrat. Les déclarations fiscales seront établies en
US Dollars par chaque entité composant le Contracteur auxquelles ils seront remis.

Les dispositions du présent Article 11 s'appliquent séparément a chaque entite
composant le Contracteur pour l'ensemble des Travaux Pétroliers.

11.3 AGIP RECHERCHES CONGO versera un bonus au titre du Permis qui constituera un
\ Jot Pétrolier et fera l'objet d'un accord particulier entre le Congo et Agip.

Af\ 7

15/21
11.4 A l'occasion de toute cession d’intéréts sur l'un des Permis réalisée conformément aux
dispositions de la Convention d’Etablissement, les entiteés composant le Contracteur
seront exonérées de tout impét, droit ou taxe de quelque nature que ce soit. La réalisation
de telles cessions sera sans incidence sur le montant total des Cotts Pétroliers
récupérables.

ARTICLE 12 - TRANSFERT DE PROPRIETE ET ENLEVEMENT DES HYDROCARBURES
LIQUIDES

12.1. Les Hydrocarbures Liquides produits deviendront la propriété indivise du Congo et du
Contracteur au passage a la téte des puits de production.

La propriété de la part des Hydrocarbures Liquides revenant au Congo et a chaque entité
composant le Contracteur en application des Articles 7, 8 et 11 sera transférée a celles-ci
a la sortie des installations de stockage; dans le cas d’une expédition par navire petrolier,
le point de transfert de propriété et d’'eniévement sera le point de raccordement entre le
navire et les installations de chargement.

Le Congo prendra également livraison au(x) méme(s) point(s) de la part d'Hydrocarbures
Liquides lui revenant.

Sous réserve des dispositions de la Convention relatives a la vente des Hydrocarbures
Liquides au Congo, chaque entiteé composant le Contracteur, ainsi que ses clients et
transporteurs aura le droit d’enlever librement au point d’enievement choisi a cet effet la
part des Hydrocarbures Liquides lui revenant en application des Articles 7, 8 et 11

Les Parties conviennent que, en fonction de la réalité technique des gisements
découverts, il pourra étre établi plusieurs points d’enlévement pour les besoins du
Contrat

Tous les frais relatifs au transport, au stockage et a l'expédition des Hydrocarbures
Liquides jusqu’au point d’enlévement feront partie des Cotts Pétroliers.

12.2 Les Parties enléveront leur part respective d'Hydrocarbures Liquides, FOB terminal de
chargement, sur une base aussi réguliére que possible, étant entendu que chacune
d'elles pourra, dans des limites raisonnables, enlever plus ou moins que la part lui
revenant au jour de l’enlévement, a condition toutefois qu’un tel sur-enlévement ou sous-
enlévement ne porte pas atteinte aux droits de l'autre Partie et soit compatible avec le
taux de production, la capacité de stockage et les caractéristiques des navires. Les
Parties se concerteront régulierement pour établir un programme prévisionnel
d'enlévement sur la base des principes ci-dessus

Les Parties arréteront, avant le début de toute production commerciale sur la Zone de

Permis une procédure d’enlévement fixant les modalités d'application du présent Article 1

ARTICLE 13 - PROPRIETE DES BIENS MOBILIERS ET IMMOBILIERS, REPRESENTATION
DU CONTRACTEUR

13.1 (i) La propriété des biens mobiliers et immobiliers de toutes natures acquis par le
Contracteur dans le cadre des Travaux Pétroliers sera transférée au Congo des
complet remboursement au Contracteur des CoUts Pétroliers correspondants
Toutefois, apres ce transfert de propriété, le Contracteur pourra continuer a utiliser
lesdits biens immobiliers et mobiliers gratuitement et de maniére exclusive pendant

_.toute la durée dudit Contrat.

tl ¢ ~
(ii) Dans le cas ot des biens mentionnés ci-dessus seraient l'objet de stretés consentie a
des tiers dans le cadre du financement des Travaux Pétroliers le transfert de la
propriété de ces biens au Congo n’interviendrait qu’'aprés complet remboursement
par le Contracteur des emprunts ainsi garantis.

(iii), Les dispositions des alinéas ci-dessus ne sont pas applicables :
- aux équipements appartenant a des tiers et qui sont loués au Contracteur;

- aux biens meubles et immeubles acquis par la Societe AGIP RECHERCHES
CONGO pour des travaux autres que les Travaux Pétroliers relatifs a la Zone de
Permis et qui pourraient étre utilisés au profit des Travaux Pétroliers relatifs a la
Zone de Permis;

- aux biens ayant la nature d’immeubles ou d'immeubles par destination acquis pour
les Travaux Pétroliers relatifs ala Zone de Permis mais qui sont installés a demeure
en dehors de la Zone de Permis. La propriété de ces biens sera transférée au
Congo en méme temps que les installations qui les supportent, selon le régime
applicable a ces derniéres.

2 Le Congo reconnait que, afin de faciliter le financement des Travaux Pétroliers, les entites
composant le Contracteur peuvent avoir a hypothéquer ou constituer en sdreté des biens
concourant a la réalisation des Travaux Pétroliers, ainsi qu’a nantir des droits résultant
pour elles du Contrat de Partage de Production

Sur la demande de ces entités composant le Contracteur précisant les modalites de
constitution de ces siretés et leurs béneéficiaires et dans la mesure oU ces suretés ne
porteront pas atteinte aux intéréts fondamentaux de la République du Congo, le Congo
autorisera lesdites sdretés dans les formes et délais requis pour satisfaire les besoins des
organismes préteurs.

3 Les entités étrangéres composant le Contracteur ne seront pas tenues de constituer une
société filiale de droit congolais du fait de leur participation au Contrat; chacune d’entre
elles sera néanmoins tenue d’enregistrer une succursale au Congo a compter de la date
d’acquisition de sa participation.

Si une entité composant le Contracteur décide constituer une filiale de droit congolais, le
Congo s'engage a ne pas exiger une participation directe ou indirecte dans son capital.

TICLE 14 - GAZ NATUREL

1 En cas de découverte de Gaz Naturel, le Congo et le Contracteur se concerteront dans
les plus brefs délais pour examiner la possibilité d'une exploitation commerciale de cette
découverte et, si elle est possible, envisager les aménagements qui devront étre apportés
au Contrat.

2 Le Contracteur pourra utiliser le Gaz Naturel, associé ou non, pour les besoins des
. Travaux Pétroliers, et procéder a toute opération de ré-injection de Gaz Naturel visant a
|. améliorer la récupération des Hydrocarbures Liquides. Les quantités de Gaz Naturel ainsi

C utilisées ne seront soumises a aucun droit, impdt ou taxe de quelque nature que ce soit.

‘c

17/21
14.3 Tout Gaz Naturel associé et non utilisé directement pour les Travaux Pétroliers pourra
&tre bralé a la torche, sous réserve de |'obtention des autorisations administratives
neécessaires.

ARTICLE 15 - EMPLOI, FORMATION DU PERSONNEL CONGOLAIS

45.1 Sur la base des besoins de formation exprimés par le Congo, l'Opérateur mettra en
oeuvre un programme de formation de personnel dans le domaine de la recherche et de
exploitation pétroliére, dont le budget annuel ne sera pas supérieur a deux cent mille
(200.000) Dollars. Les programmes de formation et budgets susvisés seront préparés par
('Opérateur et présentés au Comité de Gestion pour discussion et approbation. Les
actions de formation concerneront les personnels techniques et administratifs de tous
niveaux du Congo et seront conduites au moyen de stages au Congo ou 4a létranger,
d’attribution de bourses d'études a l'étranger et, le cas échéant, de la création d'un centre
de formation professionnelle au Congo. Le personnel en formation restera sous son statut
d'origine et restera remunéré par son organisme originel de rattachement.

Les dépenses réalisées dans le cadre du présent Article constitueront des Cotts
Peétroliers

15.2 L’Opérateur assurera, a qualification égale, l'emploi en priorité dans ses établissements
et installations situés au Congo du personnel congolais. Dans la mesure ou il ne serait
pas possible de trouver des ressortissants congolais ayant les qualifications nécessaires
pour occuper les postes 4 pourvoir, |'Opérateur pourra embaucher du personnel étranger

ARTICLE 16 - INFORMATIONS, CONFIDENTIALITE

16.1 Outre les obligations de fourniture d'informations aux autorités congolaises mises a la

charge du Contracteur par la réglementation pétroliére, 'Opérateur fournira au Congo une
copie des rapports et documents suivants :

- rapports journaliers sur les activités de forage;

- rapports hebdomadaires sur les activités de géophysique;

- rapports d'études de synthese géologiques ainsi que les cartes afférentes;

- rapports de mesures, d’études et d'interprétation géophysiques, des cartes, profils,
sections ou autres documents afférents, ainsi que, sur demande du Congo, l’original des
bandes magnétiques sismiques enregistrées;

- rapports d’implantation et de fin de sondage pour chacun des forages, ainsi qu'un jeu
complet des diagraphies enregistrées;

- rapport des tests ou essais de production réalisés ainsi que de toute étude relative ala
mise en débit ou en production d’un puits;

- rapports concernant les analyses effectuées sur carotte;

- études de gisement;

- rapports de production.

Toutes les cartes, sections, profils, diagraphies et autres documents geéologiques ou

géophysiques seront fournis sur un support transparent adéquat pour reproduction
ulterieure{}

18/21
16.2

---vave cues aepdlals de forage prélevés dans cl
puns ainsi que des échantillons des fluides produits pendant les tests ou essz
production seront également fournis au Congo dans des délais raisonnables.

A l'expiration du Contrat pour quelque raison que ce soit, les documents origina
échantillons relatifs aux Travaux Pétroliers, y compris en cas de demande, les ba
magnétiques, seront remis au Congo.

Le Congo pourra a tout moment prendre connaissance des rapports de |'Opérateu
les Travaux Pétroliers, dont au moins une copie sera conservée au Congo.

Le Contrat ainsi que ses Annexes et toutes les informations relatives a |'exécutioi
Contrat sont vis-a-vis des tiers, traités comme confidentiels par les Parties. C
obligation ne concerne pas :

(i) les informations relevant du domaine public;

(ii) les informations déja connues par une Partie avant qu’elles ne lui so
communiquées dans le cadre du Contrat, et

(iii) les informations obtenues légalement auprés de tiers qui les ont eux-mémes obtent

légalement et qui ne font l'objet d'aucune restriction de divulgation ni d’'engagem
de confidentialité

Les Parties peuvent cependant les communiquer, en tant que de besoin, en particulier;

- a leurs autorités de tutelle ou a des autorités boursieéres, si elles y sont également :
contractuellement obligées, ou

- aux instances judiciaires ou arbitrales dans le cadre de procédures judiciaires ¢
arbitrales, si elles y sont |egalement ou contractuellement obligées, ou

- a leurs Sociétés Affili¢es, étant entendu que la Partie qui communique de telle
informations a une Société Affilige se porte garante envers l'autre Partie du respect d
l'obligation de confidentialité, ou

- aux banques et organismes financiers dans le cadre du financement des Travau:

Pétroliers, sous réserve que ces banques et organismes s’engagent a les teni
confidentielles.

L'Opérateur peut également communiquer les informations aux tiers fournisseurs,
entrepreneurs et prestataires de services intervenant dans le cadre du Contrat, a
condition toutefois qu'une telle communication soit nécessaire pour la réalisation des
Travaux Pétroliers et que lesdits tiers s'engagent a les tenir confidentielles;

Les entités composant le Contracteur peuvent également communiquer des informations
a des tiers en vue d'une cession d’intéréts pour autant que ces tiers souscrivent un
engagement de confidentialité dont copie sera communiquée au Congo.

TICLE 17 - CESSIONS

te Cession sur la Zone de Permis par l'une des entités composant le Contracteur sera
mise a l'approbation préalable du Congo dans les conditions fixées a la Convention.

bh
ARTICLE 18 - ENTREE EN VIGUEUR, DUREE

18.1 Le Contrat entrera en vigueur le jour de la promulgation de la loi portant approbation du
présent Contrat.

18.2 Le Contrat restera en vigueur jusqu’a l’expiration des Permis sur la Zone de Permis.

ARTICLE 19 - FORCE MAJEURE

19.1 Aucun retard ou défaillance d'une Partie a exécuter l'une quelconque des obligations
découlant du Contrat ne sera considéré comme une violation audit Contrat si ce retard ou
cette défaillance est di a un cas de force majeure, c’est-a-dire & un événement
imprévisible, irrésistible et indépendant de la volonté de la Partie qui I'invoque.

Si, par suite d'un cas de force majeure, l’exécution de l'une quelconque des obligations
du Contrat est différée, la durée du retard en résultant, augmentée du temps qui pourrait
étre nécessaire a la reparation des dommages causés pendant ledit retard et a la reprise
des Travaux Pétroliers, serait ajoutée au délai prévu au Contrat pour l'exécution de ladite
obligation.

19.2 Lorsqu’une Partie considére qu'elle se trouve empéchée de remplir l'une quelconque de
ses obligations en raison d'un cas de force majeure, elle doit le notifier sans délai a |'autre
Partie en spécifiant les éléments de nature a établir la force majeure, et prendre, en
accord avec l'autre Partie, toutes les dispositions utiles et nécessaires pour permettre la
reprise normale de |'exécution des obligations affectées dés la cessation de événement
constituant le cas de force majeure.

Les obligations autres que celles affectées par la force majeure devront continuer 4 étre
remplies conformément aux dispositions du Contrat.

ARTICLE 20 - DROIT APPLICABLE ET REGLEMENT DES LITIGES
20.1 Le Contrat sera régi par le droit congolais.

20.2 Tous différends découlant du Contrat seront tranchés définitivement conformément a la
«Convention pour le réeglement des différends relatifs aux investissements entre Etats et
ressortissants d'autres Etats» du 18 mars 1965, par un collége arbitral composé de trois
arbitres nommés conformément aux dispositions de cette Convention. Le siége de

l'arbitrage sera Paris, France. La sentence arbitrale sera définitive et sera exécutoire par
tout tribunal compétent.

Pour permettre l'application de cette clause d’arbitrage, les Parties conviennent que ces
éventuels différends juridiques et contractuels résultent directement d'un investissement.

20/21
ARTICLE 21 - DIVERS

Tous les avis et autres communications prévus au Contrat seront donnés par écrit, soit :
(i) par remise au représentant de la Partie au Comité de Gestion,
(ii) par courrier recommandé avec demande d'avis de réception,

(iii) par télex, télécopieur ou télegramme, adressé a la Partie qui doit étre notifiee a
l'adresse appropriée indiquée ci-dessous :

a) Pour le Congo -

Ministére des Hydrocarbures et des Mines
B.P. 2120 - BRAZZAVILLE

République du Congo

Télex : 5547KG

Fax : (242) 83.62.43

b) Pour le Contracteur
AGIP RECHERCHES CONGO
B.P. 2047 - BRAZZAVILLE
République du Congo

Télex : AGIP RH 5370KG
Fax: (242) 83.37.59

Fait en deux (2) exemplaires,

A BRAZZAVILLE, le 23 Mai 1997

BLE é ¢t
— CONGO / * - AGIP RECHERCHES CONGO

£
Par Monsieur Benoit KONKEBENE- jorsieur Pietro CAVANNA
Ministre des Hydrocarbures et des Mines President
